DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1 and 8 have been amended. Claim 13 is canceled. Claims 1-11 are pending. Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 102
Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chernos et al (Biomed. Eng. Lett., 2017) with Babasola et al (J. Biol. Chem., 2014) to demonstrate inherency of a limitation.
Claim 1 has been amended to limit the pharmaceutical composition to one “for preventing or treating hyperuricemia,” but it is noted that the claims remain drawn to a product and not a method. 
Chernos discloses a 5 mg/mL solution of butyrylated (R = -C(O)-(C3)) HA (BHA) in a phosphate buffer solution. The product is 22.7% substituted and has molecular weight of 30-214 kDa. See section 2.1. The reference states that the samples were prepared according to Babasola. The reference is silent regarding the volume of the solution (i.e. quantity of BHA). 
Babasola discloses the preparation of a 5 mg/mL solution of BHA to determine viscosity. The reference states that the measurement requires ~300 µL. See page 24781, left column, “Viscosity of polymers.”
The references suggest that Chernos discloses a pharmaceutical composition comprising at least about 1.5 mg of BHA. According to the instant specification, this would constitute “an effective amount.” See specification at page 10, 2nd paragraph. An old product does not become newly patentable upon the finding of a new use for it.    

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anastassiades (US 2014/0274941) with Ruoff et al (Postgrad. Med., 2016) to demonstrate inherency.
Anastassiades discloses acylated hyaluronic acid (HA) derivatives (crosslinked or non-crosslinked) wherein a portion of the N-acetyl groups are substituted with –C(O)-(C2-20)-alkyl, with C3 being exemplified. See abstract; pp 1-2; and Examples 8 and 9. The product is about 20% to 80% substituted with a molecular weight of between 20 kDa and 250 kDa and prepared in the form of a pharmaceutical composition in admixture with and excipient or carrier. See reference claims 1-10. The reference further discloses the preparation of a pharmaceutical composition comprising a therapeutically effective amount of the HA derivative for the treatment of inflammatory conditions, such as tophaceous gout and acute gout. See paragraphs [0055] and [0085]-[0088].
The reference is silent regarding any particular dosage amounts. Although the claims has been amended to delete reference to tophaceous gout, it is noted that the claims are drawn to a composition and not a method. 
Ruoff teaches that gout is an inflammatory disorder caused by persistent hyperuricemia. Acute gout flares may be superseded by long-term chronic tophaceous gout. See page 706. The reference concludes that gout is a chronic disease characterized by underlying hyperuricemia. See page 713. 
It would appear that in preparing a pharmaceutical composition comprising an effective amount of the HA derivative for the treatment of gout, the artisan would also arrive at one having an effective amount to treat hyperuricemia. 

Double Patenting
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10 of U.S. Patent No. 9,644,040 in view of Ruoff et al (Postgrad. Med., 2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a pharmaceutical composition comprising an acylated HA derivative (crosslinked or non-crosslinked) wherein a portion of the N-acetyl groups are substituted with –C(O)-(C2-4)-alkyl. The product is about 20% to 80% substituted with a molecular weight of between 20 kDa and 250 kDa. The composition comprises a therapeutically effective amount of the HA derivative for the reduction of inflammatory cytokines. Reference claim 10 recites a variety of inflammatory conditions, such as tophaceous gout. It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare a composition comprising a therapeutically effective amount of the HA derivative for the treatment of tophaceous gout and arrive at the instant invention.
Ruoff teaches as set forth above. In preparing a composition comprising a therapeutically effective amount of the HA derivative for the treatment of tophaceous gout and arrive at the instant invention because this dosage would also be an effective amount for the treatment of hyperuricemia. 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,239,962 in view of Anastassiades (US 2014/0274941). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The reference claim is drawn to a pharmaceutical composition comprising an acylated HA derivative (crosslinked or non-crosslinked) wherein a portion of the N-acetyl groups are substituted with –C(O)-(C2-4)-alkyl. The product has a molecular weight of at least 20 kDa. The composition comprises a therapeutically effective amount of the HA derivative for treating skin inflammation. The reference is silent regarding a therapeutically effective amount of the HA derivative for the treatment of hyperuricemia, gouty arthritis and/or tophaceous gout. 
 Anastassiades teaches the structural limitations of claims 1-7 as set forth above. 
Anastassiades further teaches that a “therapeutically effective amount” of a compound may vary according to factors such as the disease state, age, sex and/or weight of the subject. Other variables include the particular formulation and route of administration. Considering the scope of the diseases and scope of subjects to be treated, with all the other attendant variables, reference claim 1 comprises a broad range of dosage amounts. Furthermore, instant claim 1 embraces that same scope of subjects to be treated for a narrower range of diseases. Therefore, it would be expected that the instant range of dosage amounts would be encompassed by, or at least, have significant overlap with the reference dosage range. That is, a composition comprising 100 mg, for example, of the HA derivative would be the same product regardless of its intended use.       

Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623